198 S.W.3d 657 (2006)
Ernest MING, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86742.
Missouri Court of Appeals, Eastern District, Division Two.
August 22, 2006.
S. Paige Canfield, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Robert J. (Jeff) Bartholomew, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.
Prior report: 87 S.W.3d 887.

ORDER
PER CURIAM.
Appellant, Ernest Ming ("Movant"), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. Movant was found guilty, after a jury trial, of murder in the second degree, section 565.021, RSMo 2000,[1] two counts of robbery in the first degree, section 569.020, and three counts of armed criminal action, section 571.015. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment of the motion court pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
NOTES
[1]  All statutory references are to RSMo 2000, unless otherwise indicated.